FILED
                            NOT FOR PUBLICATION                               MAR 15 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-30346

               Plaintiff - Appellee,              D.C. No. 9:09-cr-00004-DWM

  v.
                                                  MEMORANDUM *
DANIEL LYN BENNETT,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Daniel Lyn Bennett appeals from his guilty-plea conviction and 200-month

sentence for conspiracy to distribute methamphetamine, in violation of 21 U.S.C.

§ 846. Pursuant to Anders v. California, 386 U.S. 738 (1967), Bennett’s counsel

has filed a brief stating there are no grounds for relief, along with a motion to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withdraw as counsel of record. We have provided the appellant with the

opportunity to file a pro se supplemental brief. A supplemental brief and

answering brief have been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                          2                                    09-30346